Citation Nr: 1606599	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine with bilateral sacroiliac sclerosis, currently rated as 60 percent disabling. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2002, the Veteran testified before the undersigned at a travel board hearing sitting in Seattle, Washington.  A copy of the transcript has been associated with the claims file.  

In March 2005, the Board remanded the Veteran's claim for additional development.  A February 2007 Board decision, in pertinent part, granted a 60 percent rating for the lumbar spine disability.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007 Joint Motion for Remand, the Court issued an Order that remanded the claim to the Board for further development.  The Board remanded the Veteran's claim for additional development in February 2008 and April 2011.  

A January 2013 Board decision continued the Veteran's 60 percent rating for a lumbar spine disability.  The Veteran appealed the January 2013 Board decision to the Court.  In May 2014, the Court issued a Memorandum Decision that vacated the January 2013 Board decision and remanded the claim to the Board for further development.  In January 2015, the Board remanded the Veteran's claim for additional development.  The claim has now returned to the Board for further adjudication.  

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a May 2014 Memorandum Decision, the Court noted that the January 2013 decision did not provide adequate reasons or bases for declining to refer the Veteran's claim for a referral for extraschedular consideration.  Here, the Board did not establish in its decision that the plain language of the applicable rating criteria account for the side effects of her pain medication, generally or specifically, the Veteran's references evidence that she was "too drowsy to function" and "prevented from working" by her medications, which may potentially established marked interference with employment.  

The Memorandum Decision found that, considering the above evidence, which included a description of the functional effects as to the Veteran's medication associated with her service-connected disabilities, the Board did not sufficiently explain how the schedular rating criteria adequately addressed her symptomatology as it affected her particular work environment, such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted.  In light of the memorandum decision, the Board remanded the claim January 2015 for further development.  A September 2015, the RO issued an SSOC which denied entitlement to a rating in excess of 60 percent for the lumbar spine disability and denied approval for extra-schedular evaluation without referring the Veteran's claim to the VA's Director of Compensation and Pension Services or the Undersecretary of Benefits for an opinion regarding entitlement to an extraschedular rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's lumbar spine disability is currently rated as 60 percent disabling from May 28, 2000 under Diagnostic Code 5253 (for intervertebral disc syndrome).  Under the general rating formula, the next higher criteria rating of 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Based on the medical evidence of record, ankylosis (defined as fixation of the joint) has neither been alleged nor shown.  Instead, the Veteran seeks a remand so her claim may be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  See January 2016 Informal Hearing Presentation.  The Veteran generally argues that the level of disability contemplated by either "marked interference with employment" and "frequent periods of hospitalization" have been demonstrated by the record.  

In the instant case, there is evidence to suggest that the severity of the Veteran's service-connected lumbar spine disability is sufficient to warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In July 2003, the Veteran reported to a VA nurse that the "pain meds are making her too drowsy to function" and the Veteran stated to the VA medical center that "the medication I take makes me very drowsy I am prevented from working."  Updated VA treatment records include February 2015 consent for long-term opioid therapy for pain.  The Veteran's intervertebral disc disease is listed as the reason for long-term opioid therapy.  Further, the known risks and side effect of treatment included sleepiness or "slow thinking;" mental confusions, bad dreams or hallucinations.  Thus, submission of the issue of entitlement TDIU to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for a lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and side effects of her medication for her lumbar spine disability should be considered.

2.  Readjudicate the issue of entitlement to an increased rating on an extraschedular basis for a lumbar spine disability.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




